 



Exhibit 10.22 (a)
RESOLUTIONS AMENDING
LONG-TERM INCENTIVE PLAN AND OUTSTANDING AWARDS
     WHEREAS, Section 15 of the Air Products and Chemicals, Inc. Long-Term
Incentive Plan authorizes the Board of Directors to amend the Plan and, with the
consent of affected Participants, to amend outstanding award agreements under
the Plan; and
     WHEREAS, it has been recommended that the Plans and Agreements be amended
to remove certain cash out provisions operable upon a Change in Control as
defined by the Plan;
     NOW, THEREFORE, BE IT RESOLVED, that Section 11 of the Plan is amended to
read as follows:

     11. Change in Control
     Following or in connection with the occurrence of a Change in Control, the
following shall or may occur as specified below, notwithstanding any other
provisions of this Plan to the contrary:
     (a) Acceleration and Exercisability of Stock Options and Stock Appreciation
Rights; Amount of Cash and/or Number of Shares for Stock Appreciation Rights.
All Stock Options and Stock Appreciation Rights shall become immediately
exercisable in full for the period of their remaining terms automatically and
without any action by the Administrator; provided, however, that the
acceleration of the exercisability of any Stock Option or Stock Appreciation
Right that has not been outstanding for a period of at least six months from its
respective date of grant shall occur on the first day following the end of such
six-month period. The amount of the payment to be made upon the exercise of a
Stock Appreciation Right following a Change in Control shall be determined by
multiplying (i) the number of Stock Appreciation Rights which the Participant
exercises, by (ii) 100% of the amount by which
     (A) the greater of (1) the highest tender or exchange offer price paid or
to be paid for Common Stock pursuant to the offer associated

 



--------------------------------------------------------------------------------



 



with the Change in Control (such price to be determined by the Administrator
from such source or sources of information as it shall determine including,
without limitation, the Schedule 13D or an amendment thereto filed by the
offeror pursuant to Rule 13d-1 under the Act), or the price paid or to be paid
for Common Stock under an agreement associated with the Change in Control, as
the case may be, and (2) the highest Fair Market Value of a share of Common
Stock on any day during the sixty-day period immediately preceding the Exercise
Date of the Stock Appreciation Rights, exceeds
     (B) the Fair Market Value of a share of Common Stock on the date of grant
of the Stock Appreciation Rights.
     For purposes of determining the price paid or to be paid for Common Stock
under clause (1) of paragraph (A) of the preceding formula, consideration other
than cash forming part or all of the consideration for Common Stock paid or to
be paid pursuant to the exchange offer or agreement associated with the Change
in Control shall be valued at the higher of the valuation placed thereon by the
Board of Directors or by the person making the offer or entering into the
agreement with the Company.
     (b) Cash Surrender of Stock Options. All or certain outstanding Stock
Options may, at the discretion of the Board or Committee, be required to be
surrendered by the holder thereof for cancellation in exchange for a cash
payment for each such Stock Option. The cash payment received for each share
subject to the Stock Option shall be 100% of the amount, if any, by which the
amount described in paragraph (A) of Section 11(a) exceeds the Fair Market Value
of a share of Common Stock on the date of grant of the Stock Option. Such
payments shall be due and payable immediately upon surrender to the
Administrator for cancellation of appropriate Award agreements or other evidence
in writing of the Participant’s relinquishment of his or her rights to such
Award or at such earlier date as the Administrator shall determine (but in no
event earlier than the occurrence of a Change in Control) and shall be valued as
if the Exercise Date were the date of receipt of said materials or such earlier
date as the Administrator shall determine.
     (c) Reduction in Accordance with Plan. The number of shares covered by
Stock Options and Stock Appreciation Rights will be reduced on a one-for-one
basis to the extent related Stock Options or Stock Appreciation Rights are
exercised, or surrendered for cancellation in exchange for a cash payment, as
the case may be, under this Section 11.
     (d) Lapse of Restrictions on Restricted Shares. Unless the applicable Award
agreement or an amendment thereto shall otherwise provide, all

 



--------------------------------------------------------------------------------



 



restrictions applicable to an outstanding award of Restricted Shares shall lapse
immediately upon the occurrence of such Change in Control regardless of the
scheduled lapse of such restrictions.
     (e) Accelerated Payment of Deferred Stock Units. At the discretion of the
Board or the Committee, all outstanding Deferred Stock Units, together with any
Dividend Equivalents for the period for which such Units have been outstanding,
may be paid in full notwithstanding that the Deferral Periods as to such
Deferred Stock Units have not been completed. Such payment shall be in cash and
shall be due and payable to Participants immediately upon the occurrence of a
Change in Control in an amount in respect of each Deferred Stock Unit equal to
the greater of (i) the highest tender or exchange offer price paid or to be paid
for Common Stock pursuant to the offer associated with the Change in Control
(such price to be determined by the Administrator from such source or sources of
information as the Administrator shall determine including, without limitation,
the Schedule 13D or an amendment thereto filed by the offeror pursuant to
Rule 13d-l under the Act) or the price paid or to be paid for Common Stock under
an agreement associated with the Change in Control, as the case may be, and
(ii) the highest Fair Market Value of a share of Common Stock on any day during
the sixty-day period immediately preceding the Change in Control. For purposes
of determining the price paid or to be paid for Common Stock under clause (i) of
the preceding sentence, consideration other than cash forming part or all of the
consideration for Common Stock paid or to be paid pursuant to the exchange offer
or agreement associated with the Change in Control shall be valued at the higher
of the valuation placed thereon by the Board of Directors or by the person
making the offer or entering into the agreement with the Company.
     RESOLVED FURTHER, all outstanding award agreements issued under the Plan
are amended, subject to the consent of the Participant, to remove the
Participant’s right to elect a cash payment in respect of any stock options
subject to the agreement in the event of a Change in Control and to provide
that, in lieu of automatic cash payment in respect of any deferred stock units
subject to the agreement upon a Change in Control, the Management Development
and Compensation Committee of the Board may determine to make such a cash
payment in respect of such units; and

 



--------------------------------------------------------------------------------



 



     RESOLVED FURTHER, that the proper officers of the Company be, and they each
hereby are, authorized and empowered, in the name and on behalf of the Company,
to make, execute, and deliver such instruments, documents, and certificates and
to do and perform such other acts and things as may be necessary or appropriate
to carry out the intent and accomplish the purposes of these Resolutions,
including without limitation, making such additional revisions, if any, to the
Plan as may be required, in their discretion and upon advice of counsel to the
Company, for compliance with applicable law.
APCI BOARD OF DIRECTORS
18 May 2006

 



--------------------------------------------------------------------------------



 



AMENDMENT TO LONG-TERM INCENTIVE PLAN
     RESOLVED, that the definition of “Fair Market Value” in Section 14 of the
Air Products and Chemicals, Inc. Long-Term Incentive Plan shall be amended to
read as follows:
“Fair Market Value” of a share of Common Stock of the Company on any date shall
mean an amount equal to the closing sale price for such date on the New York
Stock Exchange, as reported on the composite transaction tape, or on such other
exchange as the Administrator may determine. If there is no such sale price
quotation for the date as of which Fair Market Value is to be determined, the
previous trading date prior to such date for which there are reported sales
prices on the composite transaction tape. If there are no such sale price
quotations on or within a reasonable period both before and after the date as of
which Fair Market Value is to be determined, then the Administrator shall in
good faith determine the Fair Market Value of the Common Stock on such date.
APCI BOARD OF DIRECTORS
21 September 2006

 